DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending
Response to Amendment
The amendment filed 24 September 2021 overcome the previous rejections of claims 1-20 under 35 U.S.C. 101 and 112. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A close prior art Covell et al (US 8184953) teach selection of hash lookup keys for efficient retrieval.  Videos are received and indexed based on fingerprints generated for the videos, using lookup keys which correspond to sub portions of the reference fingerprints.  Specifically, a set of lookup keys is selected such that the number of reference fingerprints such that the clumping associated with the associated each of the lookup keys is minimized.  Clumping occurs when a number of reference identifiers associated with a lookup key exceeds a maximum value.

However the prior art of record does not disclose or make obvious generating a first bucket distribution based on a first hash seed value and corresponding hash function wherein data associated with the first bucket distribution is stored in a first hash table, determining entropy value of the first bucket distribution, generating a second bucket distribution based on a second hash seed value and corresponding hash function, determining a second entropy value of the second bucket distribution, selecting the second hash seed value to store in a second hash table when the second entropy value is greater than a plurality of entropy values associated with other bucket distributions, using the first hash seed value or the second hash seed value to identify a location of one or more subfingerprints associated with audio fingerprint data, the first entropy value or the second entropy value associated with distribution of the one or more 
These distinct limitations are reflected in all independent claims 1, 8 and 15. The dependent claims being further limiting and definite are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        22 October 2021